Search forCase
           Louisiana Business Pilings
               2:19-cv-11377-JTM-JVM  Document 1-2 Filed 06/26/19 Page 1 of 2 Page 1 of 2




                 ~~,'`



          ~                          C~~ ST'AT`E
 _.,
(https:~/www.sos.la.govlPages/def~ear~~ for Louisiana Business Filings

        Buy Certificates and Certified Copies     Subscribe to Electronic NotiFication   Print Detailed Record
       _____.__v._~____W___ ~_~.. _ _ . _ .   . _                                      ,._..
       Name                                          Type                                                        City      Status
       ARS ALEUT REMEDIAT{ON,                        Limited Liability Company (Nan-
                                                                                                                 ANCHORAGEActive
       LLC                                           Louisiana}

       Previous Names
       Business:             ARS ALEUT REMEDIATfON, LLC                                                                             ~:;
       Charter Number:       41280125Q
       Registration Date:    9/5/213
       Domicile Address
                 4000 OLD SEWARD HWY. #3QQ
                 ANCHORAGE, AK 99503
       Mailing Address
                 2609 NORTH RIVER ROAD
                 PORT ALLEN, LA 70767
       Principal Business Office
                 4000 OLD SEWARD HWY. #300
                 ANCHORAGE, AK 99503
       Registered office in Louisiana
                 3867 PLAZA TOWER DR.
                 BATON ROUGE, LA 70816
       Principal Business Establishment in Louisiana
                 C/O CORPORATION SERVICE COMPANY
                 320 SOMERULOS ST.
                 BATON ROUGE, LA 70802
       Status
       Status:               Active
       Annual Report Status: In Good Standing
       Qualified:            9/5/2013
       Last Report Filed:    8/7/2018
       Type:                 Limited Liability Company (Non-Louisiana)

       Registered Agents}




https:/ ~coraweb.sos.la.Gov/CommercialSearch'CommercialSearchDetails.aspx?CharterID=... 6/26,`2019
Search for Louisiana
         Case        Business Filings
               2:19-cv-11377-JTM-JVM  Document 1-2 Filed 06/26/19 Page 2 of 2 Page 2 of 2


         gent:              C T CORPORATION SYSTEM
         ddress 1:          3867 PLAZA TOWER DR.
         ity, State, Zip:   BATOf~E ROUGE, LR 7Q816
         ppointment
                            12/19/2018


      Officer(sj                                                                            Additional Officers: No

      officer:              ARS INTERNATIONAL, LLC
      title:                Member
      address 1:            2609 NORTH RIVER ROAD
      :ity, State, Zip:     PORT ALLEN, LA 7Q767



     Amendments on Fife (3)
     r-
     €Description                                                                     Date
     'Foreign LLC Statement of Change                                                 7/13/2015
      Foreign PLC Statement of Change                                                 12/28/2015
     ~Fareign LLC Statement of Change                                                 12/19J2018
                        Back to Search Results ~ Nevu Search     View Shopping Cart
                        ~. --____W_.     _~.~. _       _~____. _____.~_  _.b~.__..__.u__....__.._~

                                      U 2079 Louisiana Department of State




httbs: /Icoraweb.sos.la.Gov/Commercial SearchlCommercial SearchDetai l s.aspx?CharterID=...                   6/26/2019
